Citation Nr: 1311163	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  10-43 059	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant had active service in the United States Army from November 1945 to May 1947.  

This case comes before the Board of Veterans' Appeals (Board) from appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Special Processing Unit (Tiger Team) at the Regional Office (RO) in Cleveland, Ohio which denied the appellant's claim of entitlement to service connection for bilateral hearing loss.  Subsequent handling of the case was done at the RO in Chicago, Illinois.

The appellant's service medical treatment records are incomplete; only his service separation examination is of record.  In cases where a veteran's service medical records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist such a veteran in developing facts pertinent to his claim in a case where service medical records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  

A February 2010 document from the National Personnel Records Center (NPRC) indicates that that the appellant's service records were fire-related and that no SGO records were available for him.  In March 2010, the RO made a formal finding of the unavailability of the Veteran's service records.  However, other than asking the appellant for records, there is no indication that the RO sought any other alternative records.



FINDING OF FACT

The evidence for and against the appellant's claim is at least in relative equipoise on the question of whether his currently diagnosed bilateral hearing loss is related to acoustic trauma in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal (service connection).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.  

II. The Merits of the Claim

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he currently suffers from bilateral hearing loss due to noise exposure from weapons fire related to his duties while on active duty in the Army in Europe during WWII.  He maintains that his bilateral hearing loss is related to his in-service noise exposure.  The appellant's service personnel records reflect that he served as a rifleman (infantryman) while in the Army.

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Exposure to loud noise is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The evidence of record includes statements from the Veteran to the effect that he experienced acoustic trauma from small arms fire, machine gun fire, artillery fire and tanks without the benefit of hearing protection while in the Army and that he worked in an administrative position without noise exposure after service.  He has also denied recreational noise exposure.

The determination of whether a veteran has a compensable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Id. at 157.  

In April 1947, the Veteran underwent a separation examination.  No audiometric testing was performed; whispered voice testing was utilized.  The associated report indicates normal hearing (whispered voice (15/15)).  There is no mention in the appellant's report of examination for separation of any problems with hearing and no complaints relating to hearing were noted.  

The evidence of records includes a letter from a private otolaryngologist dated in May 2010.  The private physician stated that the appellant had a bilateral symmetrical sloping sensorineural hearing loss.  The doctor further stated that the appellant had a 'notch' or 'trough' at 4000 Hertz and noted that the appellant's overall audiogram shape could be noise exposure in origin.  The physician also noted the appellant's WWII military history as a rifleman and intimated that this noise exposure contributed to the hearing loss.

The Veteran underwent VA audiometric testing in July 2010; the examiner reviewed the appellant's claims file.  The Veteran reported military noise exposure from small arms fire, machine gun fire, artillery rounds and tanks while he was in Europe during WWII.  The examiner noted that the Veteran had occupational noise history related to 11 years of working in a manufacturing company after service.  The examiner also indicated that the Veteran had denied recreational noise exposure post-service.  The puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
35
60
LEFT
35
30
45
40
65

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  Each ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

The examiner opined that the Veteran's hearing loss was not related to his military service.  The examiner noted the Veteran's occupational noise exposure after service and that his separation from military service had taken place 63 years earlier.  However, the examiner did not provide a specific etiologic cause for the appellant's hearing loss.

In his October 2010 VA Form 9, the appellant stated that he had not been around noise after service because he had worked in administration in an office.  He stated that he had told this to the VA audiologist who examined him in July 2010.

The evidence unfavorable to the claim for service connection for hearing loss in this case consists of the service separation examination report which contains no mention of hearing loss; the many years between service and clinical documentation of hearing loss; and the negative VA audiology opinion.  However, that negative opinion is based in part on noise exposure in the appellant's civilian job after service when intimating that the Veteran's occupational noise exposure was the cause of the hearing loss and the appellant has denied having any such occupational noise exposure post-service.  In addition, there is a private medical opinion intimating that part of the Veteran's hearing loss is due to service.  Thus, the Veteran's hearing loss could be etiologically related to service or it could not.

Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he currently suffers from bilateral sensorineural hearing loss, and that he served as a rifleman while he was on active duty in the Army, including service in Europe at the end of WWII.  Based on the Veteran's service record, it may be assumed that he experienced noise trauma associated with his Army duties.  See VA Fast Letter No. 10-35 (Sept. 2, 2010).  In addition, the Veteran is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board accepts the Veteran's assertions of in-service noise exposure as credible.

Since no other explanation other than acoustic trauma has been specifically advanced to account for the Veteran's current hearing deficits, these facts and the doctrine of reasonable doubt provide a proper basis for granting service connection for bilateral hearing loss.  For these reasons, the Board finds that evidence for and against the Veteran's claim is at least in relative equipoise on the question of whether the currently diagnosed bilateral hearing loss is related to acoustic trauma in service or after service.  

The Board will resolve any doubt in the Veteran's favor and finds that the Veteran's bilateral hearing loss is as likely the result of his noise exposure in service as it is the result of some other factor or factors.  Accordingly, service connection is warranted for bilateral hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


